Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on April 27, 2020 for patent application 16/759,456.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite establishing, inputting, and determining.
The limitation of establishing, inputting, and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining,” in the context of this claim encompasses the user manually determining. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – inputting. The inputting is 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (CN 107688879 A, translation).
As to independent claim 1, Wang discloses a source-load cooperation access method for a power distribution region, comprising: 
establishing a timing feature model of a distributed generator and a timing feature model of a load respectively (e.g., time sequence of the distributed power supply and the load), acquiring, by using a (e.g., the upper target function calculating step (3), obtaining the global optimal particle fitness and position as the distributed power optimal configuration schemes) (see Figure 1), and acquiring, by using a classification and regression tree and the timing feature model of the load, a timing feature of the load which accesses the power distribution region (see Figures 2-7); and 
inputting the timing feature of the distributed generator which accesses the power distribution region and the timing feature of the load which accesses the power distribution region into a combination optimization model (e.g., time sequence of the distributed power supply and the load in the step (2), adopting the improved particle swarm algorithm for solving the step (3), obtaining the optimal operation plan corresponding to each distributed power plan scheme) (see Figure 1), and 
determining a source-load access feeder through optimization (e.g., The purpose of the invention is to provide an active distribution network considering source matching method of distributed power plan, the optimization model can improve economic benefit of power distribution area, effectively improve the permeability distributed energy grid influence on the system).
As to independent claim 7, Wang discloses a terminal, comprising a processor and a memory for storing programs, wherein when executed by the processor, the programs implement the following steps: 
establishing a timing feature model of a distributed generator and a timing feature model of a load respectively (e.g., time sequence of the distributed power supply and the load), acquiring, by using a maximum likelihood estimation and the timing feature model of the distributed generator, a timing feature of the distributed generator which accesses the power distribution region (e.g., the upper target function calculating step (3), obtaining the global optimal particle fitness and position as the distributed power optimal configuration schemes) (see Figure 1), and acquiring, by using a classification and regression tree and the timing feature model of the load, a timing feature of the load which accesses the power distribution region (see Figures 2-7); and 
(e.g., time sequence of the distributed power supply and the load in the step (2), adopting the improved particle swarm algorithm for solving the step (3), obtaining the optimal operation plan corresponding to each distributed power plan scheme) (see Figure 1), and 
determining a course-load access feeder through optimization (e.g., The purpose of the invention is to provide an active distribution network considering source matching method of distributed power plan, the optimization model can improve economic benefit of power distribution area, effectively improve the permeability distributed energy grid influence on the system). 
As to independent claim 8, Wang discloses a non-transitory computer-readable storage medium, which is configured to store computer programs, wherein when executed by a processor, the computer programs implement following steps: 
establishing a timing feature model of a distributed generator and a timing feature model of a load respectively (e.g., time sequence of the distributed power supply and the load), acquiring, by using a maximum likelihood estimation and the timing feature model of the distributed generator, a timing feature of the distributed generator which accesses the power distribution region (e.g., the upper target function calculating step (3), obtaining the global optimal particle fitness and position as the distributed power optimal configuration schemes) (see Figure 1), and acquiring, by using a classification and regression tree and the timing feature model of the load, a timing feature of the load which accesses the power distribution region (see Figures 2-7); and 
inputting the timing feature of the distributed generator which accesses the power distribution region and the timing feature of the load which accesses the power distribution region into a combination optimization model (e.g., time sequence of the distributed power supply and the load in the step (2), adopting the improved particle swarm algorithm for solving the step (3), obtaining the optimal operation plan corresponding to each distributed power plan scheme) (see Figure 1), and 
determining a course-load access feeder through optimization (e.g., The purpose of the invention is to provide an active distribution network considering source matching method of distributed power plan, the optimization model can improve economic benefit of power distribution area, effectively improve the permeability distributed energy grid influence on the system).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117